The sole ground on which appellant seeks a rehearing and reversal is that he claims the court erred in not granting him a continuance, and he calls attention to the affidavits of the two witnesses attached to his amended motion for a new trial. In his motion for a continuance he stated these two witnesses would testify, that he in their presence and in the presence of his wife offered to take said children, give them a home and provide for their support and maintenance; and that she refused to live with him and refused to permit him to have the care, custody, control, support and maintenance of said children. Both these witnesses in their affidavits swear they were sick on the day of the trial and could not attend on that account.
Their affidavits are to the effect that they would have testified substantially as appellant alleged they would in his said motion.
As said in the original opinion, the trial judge overruled his motion for a continuance, holding that the evidence of said witnesses would not have been relevant and was immaterial to the issues in the case, and we so held in the original opinion. As stated therein, the testimony besides his own was ample to show, but his own, as well showed, that for the more than two years after the separation of himself and his wife he contributed practically nothing to the support and maintenance of his little children who were wholly dependent upon their parents for support; that they were from time to time during this period in destitute and necessitous circumstances; and they were then supplied with food and clothing by a charitable organization of Dallas; that their mother was able to make, and could and did make, only $6 per week for their support as well as her own; and that she did everything in her power to support and maintain them. Neither the law nor justice would excuse him for failure to support and maintain his little children, even though his wife would not surrender possession of them to either him or to some other women who were in no way shown to be related to her or the children. The youngest child was only about two years, the next six and the next nine when the husband and wife separated, and their condition continued until they were four, eight and eleven years old at the time of this trial. He is shown to have had no home of his own, but, as stated in the original opinion, was living illicitly with another woman. He could not make it a *Page 506 
condition precedent that his wife should surrender the possession of her little children to him or to any other woman before he would contribute to their support. It was his duty in morals and in law to support them while they were in their mother's custody. No court would take them away from her and give them to him or to another in their very tender years. They needed her care and custody.
We are still of the opinion that the court committed no reversible error in overruling his motion for a continuance nor his motion for a new trial based on that ground.
The motion for rehearing is overruled.
Overruled.